Citation Nr: 1236715	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-04 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (M&ROC) in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD) with dysthymic disorder, currently evaluated as 30 percent disabling from November 14, 2007 through July 5, 2009, as 50 percent disabling from July 6, 2009 through November 13, 2011, and as 70 percent disabling as of November 14, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957, and from April 1958 to April 1967.  

In November 2008, the M&ROC granted the Veteran's claim of entitlement to service connection for PTSD with dysthymic disorder.  Ultimately, the M&ROC assigned a 30 percent disability rating for that disorder, effective the date of service connection, November 14, 2007.  The Veteran disagreed with that rating, and this appeal ensued.  In September 2011, the Board remanded the claim for additional development.

In November 2009, the Veteran had a hearing at the M&ROC before a VA Decision Review Officer.  In April 2011, the Veteran had a hearing at the M&ROC before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From November 14, 2007 through September 7, 2008, the Veteran's PTSD with dysthymic disorder was manifested primarily by symptoms that include nightmares, depression, and isolating behavior; and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not occupational and social impairment with reduced reliability and productivity.  

2.  As of September 8, 2008, the Veteran's PTSD with dysthymic disorder is shown to have been productive of symptoms that included nightmares, sleep disturbance, intrusive thoughts, depression, and isolating behavior, and occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.  

3.  As of November 14, 2011, the Veteran's PTSD with dysthymic disorder is shown to have been productive of symptoms that included nightmares, sleep disturbance, intrusive thoughts, depression, and isolating behavior; but it is not shown to have been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period from November 14, 2007 through September 7, 2008, the criteria for an initial evaluation in excess of 30 percent for PTSD with dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  As of September 8, 2008, the criteria for a 50 percent rating, and no more, for PTSD with dysthymic disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  As of November 14, 2011, the criteria for a rating in excess of 70 percent for PTSD with dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial rating for his service-connected PTSD with dysthymic disorder.  A review of the transcript of his hearing, held at the RO in April 2011, shows that he essentially argues that he has such symptoms as isolating behavior, and no friends.  He complained that he has been "mistreated, thrown away, or just ignored."

With regard to the history of this disability, see 38 C.F.R. § 4.1 (2011), service connection was granted based on participation in rendering assistance to victims of a plane crash in 1956.  His service treatment reports do not show any relevant treatment for psychiatric symptoms.  The earliest post-service medical evidence of a psychiatric disorder is dated in 2006. 

In August 2008, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  

In June 2012, the VA Appeals Management Center (AMC) in Washington, D.C. increased the Veteran's evaluation for PTSD with dysthymic disorder from 30 percent to 50 percent, effective July 6, 2009, and from 50 percent to 70 percent, effective November 14, 2011.  However, because those actions did not result in a full grant of benefits sought on appeal, the case was returned to the Board for further appellate action.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

PTSD with dysthymic disorder is rated in accordance with a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for PTSD with dysthymic disorder, when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD with dysthymic disorder, when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for PTSD with dysthymic disorder, when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Relevant to an evaluation of the level of impairment caused by PTSD with dysthymic disorder is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2002).  

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 


While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness. Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A.  November 14, 2007 to September 7, 2008

The relevant medical evidence consists of VA progress notes, dated between November 14, 2007 (i.e., the effective date for service connection) and September 7, 2008. 

The VA progress notes show ongoing treatment for psychiatric symptoms, with notations of PTSD, a depressive disorder, and a dysthymic disorder.  The Veteran's medications included Citaolpram.  In November 2007 and February 2008, it was noted that the Veteran was having intrusive thoughts of the stressful incident (an aircraft crash), which led to the development of his PTSD with dysthymic disorder.  Although the Veteran complained of depression, it was noted that he was taking psychotropic medication, and he and his wife agreed that he was feeling better.  He was reportedly getting along better with his wife and enjoying his grandchildren more.  Indeed, his affect was appropriate, and he was reportedly more dynamic.  Moreover, he had a positive outlook with no homicidal or suicidal ideation and no hallucinations.  In fact, in February 2008, the VA health care provider was considering a reduction in the Veteran's psychotropic medication.  In July 2008, the Veteran failed to report for treatment.  

The Board finds that for the period from November 14, 2007 through September 7, 2008, the Veteran did not meet or more nearly approximate the criteria for a 50 percent evaluation.  There is insufficient evidence to show such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, nor are there other psychiatric symptoms shown to have resulted in such impairment.  Therefore, for the period from November 14, 2007 through September 7, 2008, the Veteran's symptoms of PTSD with dysthymic disorder were consistent with no more than the 30 percent evaluation.  Accordingly, that rating is confirmed and continued for the time period indicated.  

B. September 8, 2008 to November 13, 2011

The relevant medical evidence is summarized as follows:

On September 8, 2008, the Veteran was examined by VA to determine the extent of impairment attributable to his service-connected PTSD with dysthymic disorder.  The examiner indicated that the Veteran's claims file had been reviewed.  It was noted that he was being followed for his psychiatric disorder on an outpatient basis but had not been hospitalized.  He had reportedly tried to hide the disorder through his immersion in work and the care for his family.  He noted that he was a church pastor and that he did not socialize except in relation to church matters.  He stated that approximately once a week for 4 to 8 hours, he felt overwhelmed by intrusive recollections of his PTSD stressor and that on those occasions, he had to leave work and isolate himself.  It was noted that he cried during such recollections.  He stated that he enjoyed visits with his children and grandchildren but had no close friends outside his family.  The Veteran reported that he liked to read but had been bothered by concentration and memory problems and experienced depression, when he had time to sit and think about the past.  He also reported disrupted sleep, fatigue, and irritability.

During the mental status examination, the Veteran made good eye contact, and his rate and flow of speech was normal.  He was well-dressed an demonstrated good grooming and hygiene.  He was tearful, but not inappropriately so and displayed no inappropriate behavior.  He was oriented to time, place, and person, and his thinking was logical and goal-directed.  He expressed concern regarding his short-term memory and reported that he would lose things.  He also reported low energy, fatigue, and low self esteem.  There was no evidence of obsessive or ritualistic behavior, and he denied panic attacks, homicidal or suicidal ideation, or any impulse control problems.  On further examination, the Veteran reported intrusive thoughts and nightly nightmares, and avoidance of reminders of his inservice stressor.  In addition, he stated that he was hypervigilant and that loud noises upset him.  

The relevant diagnoses were PTSD, chronic and dysthymic disorder, moderate.  It was noted that when the Veteran was not doing church work, he remained in his home.  He prepared his sermons and did research at home, and it was, further, noted that the severity of his PTSD limited his ability to be around people other than his family.  The examiner opined that the Veteran's PTSD and dysthymic disorder resulted in reduced reliability and productivity in the following areas:  work, family relations, mood and thinking.  The examiner assigned the Veteran a GAF of 48 (current, and for the past year).  

VA progress notes, dated during this time period show that the Veteran continued to complain of intrusive thoughts of his inservice stressor incident, impaired sleep with insomnia and nightmares, a depressed mood, a flat affect, and occasional passive suicidal ideation, that is, without plan or intent.  However, he spoke little and expressed diminished interest or a lack of interest in things he formerly found enjoyable.  Throughout the period, his GAF was primarily 50, which remained consistent with the serious symptoms found during the VA examination.  In October 2008, he received a GAF score of "50-55."  He was noted to have occasional suicidal ideation without plan or intent, but this was much less than prior to a change in medication.  He denied having delusions or hallucinations.  Appearance and behavior were appropriate.  Speech was soft with decreased tone and volume.  Language was logical, linear and goal-directed.  Insight, judgment and cognition were intact.  In November 2008, he was noted to be taking Trazodone and Citraolpram for depression, and was noncommittal about their effectiveness.  He denied side-effects, and stated that he had the energy he needed to do what he needed to do during the day.  He complained of depression.  On examination, he was oriented.  He reported occasional passive SI (suicidal ideation) without plan or attempt.  His thoughts were clear and goal-directed.  There were no altered perceptions.  Judgment was intact.  Several treatment reports, dated in 2009, show that he reported that his medications were helping.  Sleep was still interrupted with nightmares, but less frequently than before.  On examination, the findings were essentially the same as those in November 2008.  There were several GAF scores of 50.  A September 2009 report notes that a depression screen was suggestive of moderate depression.  His medications were adjusted; there was a GAF score of 50.
 An October 2009 report contains a GAF score of 50.  A February 2010 report shows that on examination, the findings were essentially the same as those in November 2008.  The GAF score was "50-55."  In March 2010, the Veteran's treating VA psychiatrist stated that the Veteran's psychiatric symptoms were very severe with little chance of remission.  On examination, the findings were essentially the same as those in November 2008.  There was a GAF score of 50.  In November 2010, he complained of nightmares every night, and intrusive recollections of his inservice trauma.  In May 2011, he complained that his medication (Sertraline) was not working, and that he had poor sleep.  In June 2011, he was noted to be alert and oriented, with no suicidal ideation.  

In a report, dated November 11, 2011, S. K. G., M.D., reported that the Veteran was a very generous and caring man who went out of his way to help others, whenever he had the opportunity to do so.  Although Dr. G. states that she is a family practitioner who does not treat the Veteran, she reports that she has known him for 18 years.  She stated that the Veteran can be overwhelmed very easily and that he isolates himself to avoid too much stimulation.  She also reports that he has outburst of anger due to even mild stressors and that such outbursts are out of proportion to the stressor.  Dr. G. noted that the Veteran ate very little and that his depression had contributed to a recent weight loss.  

The Board finds that as of September 8, 2008, an evaluation of 50 percent is warranted.  In particular, the September 8, 2008 VA examination report contains a GAF of 48 (current, and for the past year).  The GAF score is evidence of serious symptoms.  See QRDC DSM-IV.  Although the examiner characterized the Veteran's condition as "moderate" in the diagnosis, the examiner stated that the Veteran's PTSD and dysthymic disorder resulted in "reduced reliability and productivity" and this is evidence that the criteria for a 50 percent evaluation have been met.  See General Rating Formula for Mental Disorders.  Subsequently dated reports contain a number of GAF scores of 50, which are also evidence of serious symptoms.  Id.  Based on the foregoing, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that his PTSD with dysthymia is shown to be productive of occupational and social impairment, with reduced reliability and productivity.  Accordingly, the criteria for a 50 percent rating have been met as of September 8, 2008. 

An evaluation in excess of 50 percent is not warranted.  While there is some evidence of the criteria required for a 70 percent rating, specifically, evidence that the Veteran has some difficulty establishing and maintaining favorable relationships with people, the Board first notes that 38 C.F.R. § 4.129 states that while "[s]ocial integration is one of the best evidences of mental health...in evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability is to be evaluated only as it affects industrial adaptability . . . The principle of social and industrial inadaptability as the basic criterion for rating disability...contemplates those abnormalities of conduct, judgment, and emotional reactions which affects economic adjustments, i.e., which produce impairment of earning capacity."  See also 38 C.F.R. § 4.132, Note (1) ("[s]ocial impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.").  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment, with deficiencies in most areas, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 50 percent rating.  Throughout the period, Veteran continued to be well-oriented with logical, goal-directed thinking.  Indeed, his judgment and abstract thinking were intact, and he displayed no inappropriate behavior.  Moreover, he was well-groomed and neatly attired and demonstrated good personal hygiene.  The findings as to the Veteran's speech, associations, affect, mood, insight, and judgment, are not shown to be sufficiently severe to warrant an increased rating.  In this regard, his GAF scores were in the range of 50 to 55.  The Veteran reportedly had good family relations, and he continued to work as the pastor of a church.  With regard to Dr. G.'s statement about the Veteran's weight, the VA treatment records do not indicate a significant weight loss, much less one associated with depression.  In this regard, the Board notes that that the Veteran is 5 feet 10 inches tall and that generally, he weighs between 170 and 180 pounds.  In July 2011, he was recommended for VA's MOVE program a national weight management and exercise program designed by VA).  

In summary, the evidence is insufficient to show that the Veteran has such symptoms as suicidal ideation with plan or intent, obsessional rituals, defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 70 percent rating is warranted.  See 38 C.F.R. § 4.130.  Based on the foregoing, the Board concludes that the Veteran's service-connected PTSD with dysthymia is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied

C.  As of November 14, 2011

On November 14, 2011, the Veteran was afforded a VA examination.  Other evidence includes the reports of consultations with the VA Psychiatric Service in November 2011 and June 2012.

During the November 2011 VA psychiatric examination, the Veteran's primary complaint with respect to his service-connected PTSD with dysthymic disorder involved intrusive thoughts, nightmares, efforts to avoid reminders of his stressor associated with PTSD, a loss of interest in things he formerly enjoyed, self-isolation, impaired sleep, impaired concentration, hypervigilance, and anger.  The Veteran acknowledged, however, that his anger had not resulted in actual violence.  

During the examination, the examiner found that the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, a flattened affect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  Following the examination, the examiner opined that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity and assigned the Veteran a GAF of 51.  

Approximately one hour after the VA examination, the Veteran received treatment from the VA Psychiatric Service.  His primary manifestations were a depressed mood with a congruent affect and sleep impairment.  At that time, the strength of one of his psychotropic medications was increased.  

The Veteran was last treated by VA in June 2012, when he seemed angry and spoke bitterly about the military for past mistreatment.  He also stated that his contact with VA reminded him of that treatment.  He reportedly studied every day at the church where he was a pastor, but noted that his associates conducted the pastoral visits.  He remained alert and oriented and stated that he continued to enjoy time with his grandchildren.  

The Veteran was assigned a 70 percent disability evaluation for PTSD with dysthymic disorder, effective the day of the VA examination.  The Board finds that the preponderance of the evidence is against a higher evaluation.  In this regard, he is not shown to have demonstrated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and a memory loss for names of close relatives, his own occupation, or his own name, , nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 100 percent rating is warranted.  See 38 C.F.R. § 4.130.  As such he does not meet or more near approximate the schedular criteria for the 100 percent rating.  Therefore, for the period since November 14, 2011, the 70 percent schedular rating is confirmed and continued.  

D.  Conclusion

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD with dysthymic disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD with dysthymic disorder.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for psychiatric symptoms.  In addition, it appears that the Veteran is still employed as the pastor of a church.  In summary, the schedular evaluation in this case is not inadequate.  An evaluation in excess of 70 percent is provided for certain manifestations of the service-connected PTSD disability but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, referral for consideration of an extra-schedular rating is not warranted. 


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2007 (regarding the claim for service connection).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In any event, this appeal is based on a grant of service connection in August 2008.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations.  
In September 2011, the Board remanded this claim.  The Board directed that the Veteran be contacted and requested to identify any new treatment for psychiatric symptoms, followed by an attempt to obtain any identified records.  That same month, a duty-to-assist letter was sent to the Veteran that was in compliance with the Board's remand.  The Veteran subsequently submitted a private treatment report.  Additional VA treatment reports have been obtained.  The Board also directed that the Veteran be afforded another examination, and in November 2011, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with the its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 
ORDER

For the period from November 14, 2007 through September 7, 2008, an evaluation in excess of 30 percent for PTSD with dysthymic disorder is denied.  

As of September 8, 2008, a 50 percent rating, and no more, for PTSD with dysthymic disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  

As of November 14, 2011, a rating in excess of 70 percent for PTSD with dysthymic disorder is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


